

116 S1989 IS: Provide Accurate Information Directly Act
U.S. Senate
2019-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1989IN THE SENATE OF THE UNITED STATESJune 26, 2019Mr. Scott of South Carolina (for himself and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to provide for transparency of Medicare secondary
			 payer reporting information, and for other purposes.
	
 1.Short titleThis Act may be cited as the Provide Accurate Information Directly Act or PAID Act. 2.Transparency of medicare secondary payer reporting informationSection 1862(b)(8)(G) of the Social Security Act (42 U.S.C. 395y(b)(8)(G)) is amended—
 (1)by striking information.—The Secretary and inserting  information.—(i)In generalThe Secretary; and (2)by adding at the end the following new clause:
				
 (ii)Specified informationIn responding to any query related to subparagraph (A)(i), the Secretary, notwithstanding any other provision of law, shall—
 (I)identify to the applicable plan whether a claimant subject to the query is, or during the preceding 3-year period has been, entitled to benefits under the program under this title on any basis; and
 (II)to the extent applicable, identify by plan name and address any Medicare Advantage plan under part C and any prescription drug plan under part D in which the claimant is enrolled or has been enrolled during such period..
 3.Effective dateThe amendments made by section 2 shall apply with respect to queries submitted on or after the date that is one year after the date of the enactment of this Act.